Opinion issued December 3, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00649-CV
                           ———————————
      IN RE KEVAN CASEY, JINSUN LLC, CINCO NRG, LLC, TPH
       HOLDINGS, LLC, VERTICAL HOLDINGS, LLC, FAR EAST
      STRATEGIES, LLC, LPC ENTERPRISES, LLC, SILVER STAR
       HOLDINGS TRUST, AND KM CASEY NO. 1, LTD, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators and Real Parties in Interest have filed a joint motion to dismiss

relators’ petition for writ of mandamus, averring that the parties have reached an
agreement to compromise and settle their differences in the underlying suit. 1 We

grant the motion and dismiss the petition for writ of mandamus. In accordance with

the parties’ joint motion, costs are taxed against the party incurring them. Any other

pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Juices Lloyd, Goodman, and Landau.




1
      The underlying case is Roger D. Kunz, et al. v. Kevan Casey, et al., cause number
      2019-10124, pending in the 11th District Court of Harris County, Texas, the
      Honorable Kristen Brauchle Hawkins presiding.
                                          2